t c summary opinion united_states tax_court philippe antoine brunet petitioner v commissioner of internal revenue respondent docket no 8373-07s filed date arthur r kerr ii for petitioner erika b cormier for respondent kroupa judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner an american airlines pilot excluded purported foreign_earned_income under section during and the years at issue respondent disallowed the foreign_earned_income_exclusion and determined a dollar_figure deficiency in federal_income_tax against petitioner for a dollar_figure deficiency for and a dollar_figure deficiency for the sole issue for decision is whether petitioner may exclude purported foreign_earned_income for the years at issue we hold that petitioner does not qualify for the exclusion because his tax_home was in the united_states background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner began working for american airlines in over a decade before the years at issue american airlines trained petitioner as a pilot at the american airlines flight academy in dallas-fort worth texas american airlines assigned petitioner to base airports in the united_states during the years at issue petitioner was based at laguardia airport in queens new york in 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated date petitioner was based at miami international airport in miami florida and nearly all of petitioner’s flight sequences began and ended there between date and date petitioner was based at laguardia airport in queens new york and all his flight sequences began or ended at laguardia or john f kennedy international airport in queens new york between date and date when petitioner’s flight schedule prevented him from returning to his base airport american airlines paid petitioner time away from base compensation petitioner is a naturalized united_states citizen petitioner maintained a residence in st martin french west indies from at least date to date and he has maintained a residence in pau france since date petitioner resided in pau france at the time he filed the petition petitioner claimed foreign_earned_income exclusions of dollar_figure in dollar_figure in and dollar_figure in petitioner claimed he resided in the french west indies on the return for and in france on the returns for and respondent determined that petitioner was not entitled to a foreign_earned_income_exclusion for any of the years at issue and petitioner claimed an dollar_figure housing exclusion plus the dollar_figure maximum foreign_earned_income_exclusion issued a deficiency_notice to petitioner petitioner timely filed a petition discussion we are asked to decide whether petitioner an airline pilot is entitled to the foreign_earned_income_exclusion when he was based at airports within the united_states but claims to have resided outside of the united_states united_states citizens are required to include all wage income in taxable gross_income unless a specific income exclusion applies sec_61 clark v commissioner tcmemo_2008_71 there is a specific income exclusion for qualified_individual sec_3 whose tax homes are in a foreign_country sec_911 a taxpayer’s tax_home is generally the vicinity of his or her employment rather than the location of the taxpayer’s personal_residence 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir sec_1_911-2 income_tax regs revrul_75_432 1975_2_cb_60 the place of employment for an airplane pilot has been interpreted as the employee’s base airport stright v commissioner tcmemo_1993_576 dougherty to be a qualified_individual the taxpayer must prove either bona_fide residency in the foreign_country for an uninterrupted period which included an entire taxable_year or foreign presence for days sec_1_911-2 income_tax regs petitioner bears the burden_of_proof that he is a qualified_individual entitled to the foreign_earned_income_exclusion see rule a 30_tc_1151 cobb v commissioner tcmemo_1991_376 v commissioner tcmemo_1991_442 cobb v commissioner tcmemo_1991_376 swicegood v commissioner tcmemo_1989_467 petitioner was based solely in the united_states over the course of his employment with american airlines except for minor deviations petitioner’s flights began and ended at what american airlines deemed his base airport petitioner’s base airports were laguardia in date miami international airport from date through date and laguardia airport from date through date we find it significant that american airlines paid petitioner time away from base compensation when he traveled away from his base airport petitioner’s employment connections with those two base airports suggest that his tax homes for all the years at issue were in the united_states because petitioner’s place of employment was in the united_states during the years at issue his tax_home was in the united_states accordingly he is not a qualified_individual for purposes of the foreign_earned_income_exclusion petitioner argues nevertheless that because he is a bona_fide_resident of france he qualifies for the earned_income exclusion we disagree petitioner is not eligible for the exclusion because he fails the tax_home requirement see stright v commissioner supra dougherty v commissioner supra we need not determine whether the source of petitioner’s income was foreign or whether petitioner was a bona_fide_resident of the french west indies or france because petitioner’s tax_home was in the united_states during all years in dispute and he was therefore not a qualified_individual within the definition of sec_911 accordingly we hold that petitioner is ineligible for the foreign_earned_income_exclusion decision will be entered for respondent
